 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        KIMBERLY MILLER, BRIANA                           CASE NO. 3:17-cv-05864-RBL
 9      HOUSER, and DEAN BUCHHOLZ, on
        behalf of themselves and on behalf of             ORDER GRANTING CLASS
10      others similarly situated,                        CERTIFICATION AND RESERVING
                                                          CERTIFICATION OF SUBCLASS
11                             Plaintiff,
                v.                                        DKT. #22
12
        P.S.C., INC., d/b/a PUGET SOUND
13      COLLECTIONS, and DOES ONE
        THROUGH TEN,
14
                               Defendant.
15

16
                                            INTRODUCTION
17
            Before the Court is Plaintiffs’ Motion for Class Certification. Dkt. #22. Plaintiffs
18
     Kimberly Miller, Briana Houser, and Dean Buchholz are individuals who owed unpaid medical
19
     bills and made payments to Defendant Puget Sound Collections, or P.S.C., Inc. After contacting
20
     Plaintiffs regarding their debts, P.S.C. required Plaintiffs to sign “Stipulation re Balance Owed
21
     and for Judgment” and “Stipulated Judgment” forms in order to enter monthly payment plans.
22
     When Plaintiffs missed a payment or refused to enter a revised agreement, P.S.C. filed these
23

24
     ORDER GRANTING CLASS CERTIFICATION
     AND RESERVING CERTIFICATION OF
     SUBCLASS - 1
 1   forms in court and obtained judgments against Plaintiffs without serving a summons and

 2   complaint.

 3            Plaintiffs claim that P.S.C.’s practice of using these stipulated judgment forms violates

 4   the Washington Consumer Protection Act (CPA) and Fair Debt Collection Practices Act

 5   (FDCPA). Specifically, Plaintiffs allege that P.S.C.’s stipulated judgment forms unlawfully

 6   simulate legal process, represent threats of legal action that P.S.C. cannot legally make,

 7   misrepresent the legal status of consumers’ debts, and are generally unfair and deceptive.

 8   Plaintiffs also claim that P.S.C. does not account for payments consumers have already made

 9   toward the principal when the stipulated judgment forms are filed in court. Plaintiffs now move

10   to certify a class of all consumers who have signed and returned P.S.C.’s stipulated judgment

11   forms.

12                                            BACKGROUND

13            P.S.C. is a debt collector located in Tacoma, Washington. P.S.C. uses a software system

14   called CUBS to manage information regarding consumers, such as name, address, and payments.

15   Andersen Dep., Dkt. #23-1, at 219. P.S.C. uses the information in CUBS to generate “Stipulation

16   re Balance Owed and for Judgment” and “Stipulated Judgment” forms, which have a standard

17   format that looks like a court document. See Dkt. #23-5, at P.S.C.000080-85 (examples of

18   P.S.C.’s forms signed by Houser); Andersen Dep., Dkt. #23-1, at 72-73.

19            The Stipulated Judgment form first identifies the creditors and debtors, principal amount,

20   interest, attorney’s fees, and costs. Dkt. #23-5, at P.S.C.000080-82. It then includes language

21   entering judgment and a signed approval and waiver of notice by the consumer on the last page.

22   Id. The Stipulation re Balance Owed and for Judgment form establishes a payment plan and date

23   at which the consumer must enter into a new agreement. Dkt. #23-5, at P.S.C.000083-85. It also

24


     DKT. #22 - 2
 1   states that if the consumer fails to make a payment or enter into a new agreement, P.S.C. may

 2   enter the judgment and apply all prior payments first to costs, then to interest, and finally to the

 3   principal. Id. P.S.C. is also authorized to “amend the Judgment Summary on the attached

 4   Judgment to reflect the actual filing fee required at the time of filing and the actual total

 5   judgment.” Id.

 6           During the proposed class period, at least 4,276 Washington consumers returned signed

 7   forms to P.S.C. and at least 942 consumers had judgments obtained against them by P.S.C.

 8   Terrell Dec., Dkt. #23, at ¶ 9. P.S.C.’s “Collector Notebook” lays out the procedures for when

 9   and how to use stipulated judgment forms. Dkt. #20, at P.S.C. 000586.

10           All three named Plaintiffs signed stipulated judgment forms after P.S.C. contacted them

11   regarding unpaid medical bills. Motion, Dkt. #22, at 6. Miller had an original debt of $2,193.70

12   and signed stipulated judgment forms in August 2013 to establish a payment plan. Complaint,

13   Dkt. #1-4, at 4. P.S.C. filed the forms in October 2016 and garnished Miller’s wages after she

14   became unable to make payments. Id. at 5. P.S.C. has garnished at least $3,654.95. Id. at 6.

15           Houser had an original debt of $5,816.43 and signed stipulated judgment forms in August

16   2013 to establish a payment plan. Id. at 6. Houser signed several revised forms over the years,

17   but failed to sign a new form that P.S.C. sent in 2016. Houser Dec., Dkt. #25, at 2. P.S.C. filed

18   the stipulated judgment in October 2016 and began garnishing wages. Id. P.S.C. has garnished at

19   least $1,775.45 to date. Id.

20           Buchholz had an original debt of $10,513.89. Complaint, Dkt. #1-4, at 8. Buchholz

21   signed the stipulated judgment forms and made payments according to the plan until fall of 2016,

22   when his family was about to move to Italy. Buchholz Dec., Dkt. #26, at 1-2. Buchholz

23   attempted to settle the balance on his account with P.S.C., but was refused because the amount

24


     DKT. #22 - 3
 1   he offered did not cover the entire balance. Id. at 2. Buchholz kept making payments according

 2   to the July 2015 plan, but P.S.C. filed the stipulated judgment in October 2016. Id. P.S.C. has

 3   garnished at least $4,403.60 from Buchholz’s bank account. Id.

 4           Plaintiffs filed this suit in September 2017. Dkt. #1-3. They claim that P.S.C.’s use of

 5   stipulated judgment forms violate a variety of specific prohibitions in the Washington Collection

 6   Agency Act (CAA), which constitutes a per se violation of the CPA. Id. at 16-19. They also

 7   allege that the P.S.C.’s practices are deceptive and unfair under the CPA. Id. at 19-21. Finally,

 8   they claim that P.S.C.’s practices violate the FDCPA. Id. at 21-22. Under their CPA claims,

 9   Plaintiffs seek disgorgement, actual damages under the statute, and an injunction prohibiting

10   P.S.C. from collecting any amounts exceeding the principal from class members who signed

11   stipulated judgment forms. RCW 19.86.090; RCW 19.16.450. Under their FDCPA claims,

12   Plaintiffs seek statutory damages and actual damages. 15 U.S.C. § 1692k.

13           Plaintiffs seek certification of a class entitled to relief under the CPA, as well as a

14   subclass seeking relief under the FDCPA. Plaintiffs propose the following class definitions:

15

16

17

18

19

20

21

22

23

24


     DKT. #22 - 4
 1                                              DISCUSSION

 2            A party seeking to certify a class must demonstrate that it has met all four requirements

 3   of Federal Rule of Civil Procedure 23(a) (numerosity, commonality, typicality, and adequacy)

 4   and at least one of the requirements of Rule 23(b). Under Rule 23(a), members of a class may

 5   sue or be sued as representative parties only if: “(1) the class is so numerous that joinder of all

 6   members is impracticable; (2) there are questions of law or fact common to the class; (3) the

 7   claims or defenses of the representative parties are typical of the claims or defenses of the class;

 8   and (4) the representative parties will fairly and adequately protect the interests of the class.”

 9   Fed. R. Civ. P. 23(a) (emphasis added).

10            Rule 23(b) provides for the maintenance of several different types of class actions. Fed.

11   R. Civ. P. 23(b). Plaintiffs seek to certify the proposed class under 23(b)(3). A class can be

12   certified under this rule if a court finds both that common questions of law or fact “predominate”

13   over individual questions and that “a class action is superior to other available methods for the

14   fair and efficient adjudication of the controversy.” Fed. R. Civ. P. 23(b)(3).

15   a.       Rule 23(a) Requirements

16   1.       Numerosity

17            The numerosity requirement is met when “the class is so numerous that joinder of all

18   members is impracticable.” Fed. R. Civ. P. 23(a)(1). “There is no threshold number of class

19   members that automatically satisfies this requirement,” but 40 is generally an adequate number.

20   Dunakin v. Quigley, 99 F. Supp. 3d 1297, 1326–27 (W.D. Wash. 2015); see also Wamboldt v.

21   Safety–Kleen Sys., Inc., No. C 07–0884 PJH, 2007 WL 2409200, at *11 (N.D.Cal. Aug. 21,

22   2007).

23

24


     DKT. #22 - 5
 1           Plaintiffs allege that P.S.C. received signed Stipulated Judgment Forms from at least

 2   4,276 Washington consumers, and P.S.C. does not challenge this. Motion, Dkt. #22, at 11-12.

 3   Numerosity is therefore satisfied as to the class. However, P.S.C. argues that Plaintiffs have

 4   failed to prove that the FDCPA subclass is sufficiently numerous. Indeed, Plaintiffs did not

 5   address numerosity with respect to the subclass in their Motion. However, in the Reply, Plaintiffs

 6   point to an excerpt of P.S.C.’s data production showing that P.S.C. filed stipulations for 57

 7   consumers after September 18, 2016. Dkt. #23-8. Given that all three named Plaintiffs incurred

 8   their debts “primarily for personal, family, or household purposes” and that a majority of

 9   P.S.C.’s accounts are individuals with medical debts, Plaintiffs ask the Court to make a

10   reasonable inference that the FDCPA subclass contains at least 40 members. Reply, Dkt. #38, at

11   3; Andersen Dep., Dkt. #23-1, at 18-19; see Gold v. Midland Credit Management, Inc., 306

12   F.R.D. 623, 631 (N.D. Cal. 2014) (making a “common sense inference” that a sufficient portion

13   of the 43,942 debtors at issue used their credit cards primarily for person, family, or household

14   purposes).

15           Although Plaintiffs have only presented evidence of 57 consumers who had stipulations

16   filed after September 18, 2016, the Court still finds it likely that at least 40 of these individuals

17   incurred debt primarily for “personal, family, or household purposes.” Indeed, these purposes

18   encompass most of the reasons people spend money. Furthermore, given how Plaintiffs drafted

19   their claims, P.S.C. may have violated the FDCPA merely by using their Stipulated Judgment

20   forms as a means of entering debt repayment plans with consumers, regardless of whether they

21   were ever filed. See Complaint, Dkt. #1-4, at 21-22 (“P.S.C. makes false representations and

22   implications that [their forms] are not legal process forms when it presents them to consumers as

23   ‘payment plan’ documents.”). There are likely many consumers who returned signed stipulated

24


     DKT. #22 - 6
 1   judgment forms after September 18, 2016, that were not filed in court. These consumers are not

 2   represented on the data excerpt provided by Plaintiffs, which only shows consumers who

 3   returned stipulations that were later filed, but they nonetheless could be included in the subclass.

 4   See Andersen Dep., Dkt. #39-1, at 213 (stating that the “vast majority” of stipulations were never

 5   filed).

 6             However, because Plaintiffs never mention these potential subclass members in their

 7   Reply, it is possible that the Court is misconstruing the class definition. P.S.C. has also not had

 8   an opportunity to respond to Plaintiffs’ arguments regarding numerosity for the subclass, which

 9   are raised in the Reply. Consequently, the parties should submit limited additional briefing on

10   this issue. P.S.C. has ten days from the date of this Order to file supplemental briefing, and

11   Plaintiffs have fifteen days from the date of this Order to respond. The parties’ briefs should not

12   exceed seven pages.

13   2.        Commonality

14             To satisfy Rule 23(a)’s “common question of law or fact” requirement, the plaintiffs’

15   claims must “depend upon a common contention” that is “capable of classwide resolution.” Wal-

16   Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). This means that determining the truth or

17   falsity of the contention “will resolve an issue that is central to the validity of each one of the

18   claims in one stroke.” Id. The key question is whether a “classwide proceeding [will] generate

19   common answers apt to drive the resolution of the litigation.” Id. The commonality requirement

20   is “construed permissively.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir.1998).

21   Indeed, it “only requires a single significant question of law or fact.” Mazza v. Am. Honda Motor

22   Co., Inc., 666 F.3d 581, 589 (9th Cir.2012).

23

24


     DKT. #22 - 7
 1           For both the class and the subclass, Plaintiffs’ claims will likely rise or fall on the legal

 2   implications of P.S.C.’s Stipulation Re Balance Owed and For Judgment and Stipulated

 3   Judgment forms. Plaintiffs allege that P.S.C. violated the CPA and/or FDCPA by communicating

 4   with debtors through forms or instruments that simulate judicial process; threatening to take legal

 5   action that it cannot legally take at the time; making false representations of the character,

 6   amount, or legal status of debts; using false representations or deceptive means to collect debts;

 7   and making false representations or implications that documents are or are not legal process.

 8   Complaint, Dkt. #1-4, at 16-22; Motion, Dkt. #22, at 13-15. All of these claims will turn on the

 9   content of P.S.C.’s debt collection forms, as well as practices related to those forms described in

10   the “Collector Notebook.” Only the claim that P.S.C. attempts to collect principal amounts

11   without accounting for prior payments may require a more case-by-case approach. See id. at 17.

12   However, this lone issue is not enough to defeat commonality.

13           P.S.C. argues that there is no commonality because Plaintiffs have not shown that all

14   class members suffered a common injury. But P.S.C. misapplies the requirements described in

15   Dukes. 564 U.S. at 349-50. The Court stated that commonality is not automatically satisfied by a

16   violation of the same law, but this was merely to emphasize that plaintiffs must allege a concrete

17   and common source of the violation, such as one supervisor’s bias or an unfair testing procedure.

18   Id. at 350, 353. Faced with 1.5 million class members at thousands of different Walmart

19   locations, the Court held that the plaintiffs’ injuries stemmed from too many separate and

20   inconsistent sources to satisfy commonality. Id. at 343-45, 359-60.

21           Here, in contrast, all of the alleged injuries stem from P.S.C.’s use of the stipulated

22   judgment forms. Furthermore, Plaintiffs also suffered the same types of injuries, which take the

23   form of being subjected to the same deceitful collection practices, unlawful uses of payments,

24


     DKT. #22 - 8
 1   and garnishments. See Complaint, Dkt. #1-4, at 17, 22. Nonetheless, P.S.C. claim that some class

 2   members may not have been “injured in his or her business or property.” First, this argument has

 3   no impact on the FDCPA subclass, which seeks statutory damages. Dkt. #1-4, at 22. Second,

 4   Plaintiffs persuasively argue that most, if not all, class members who signed stipulated judgment

 5   forms also suffered injury in the form of payments that were wrongfully applied to costs and

 6   interest, since the entire purpose of signing the stipulated judgments was to establish a payment

 7   plan. Reply, Dkt. #38, at 5. If P.S.C.’s stipulation forms violate the CAA, P.S.C. was statutorily

 8   prohibited from applying payments in this way. See RCW 19.16.450; see also Dibb v.

 9   Allianceone Receivables Mgmt., Inc., No. 14-5835 RJB, 2015 WL 8970778, at *6 (W.D. Wash.

10   Dec. 16, 2015) (finding common injury issues where the defendants collected fees after sending

11   a notice letter that did not conform to CAA requirements). In light of this, there are sufficient

12   common questions of law to sustain both the class and subclass.

13   3.      Typicality

14           “[R]epresentative claims are ‘typical’ if they are reasonably co-extensive with those of

15   absent class members; they need not be substantially identical.” Hanlon, 150 F.3d at 1020. This

16   requirement “ensures that ‘the named plaintiff's claim and the class claims are so interrelated that

17   the interests of the class members will be fairly and adequately protected in their absence.’” Gold

18   v. Midland Credit Management, Inc., 306 F.R.D. 623, 631 (N.D. Cal. 2014) (quoting Gen. Tel.

19   Co. of Sw. v. Falcon, 457 U.S. 147, 158 n. 13 (1982)). “Typicality refers to the nature of the

20   claim or defense of the class representative, and not to the specific facts from which it arose or

21   the relief sought.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir.1992). Courts

22   consider “whether other members have the same or similar injury, whether the action is based on

23

24


     DKT. #22 - 9
 1   conduct which is not unique to the named plaintiffs, and whether other class members have been

 2   injured by the same course of conduct.” Id. at 508.

 3           Here, typicality is satisfied for both the class and subclass. As previously mentioned,

 4   Plaintiffs all incurred debt “primarily for personal, family, or household purposes,” and signed

 5   stipulations that were later filed by P.S.C.. Their claims are therefore typical of the FDCPA

 6   subclass, and P.S.C. does not argue otherwise.

 7           With respect to the CPA class, P.S.C. argues that Plaintiffs’ claims are not typical

 8   because they suffered no injury to their “business or property,” as required by RCW 19.86.090.

 9   However, Plaintiffs have alleged that P.S.C. applied class members’ payments to interest and

10   costs, which would be prohibited under the CAA if P.S.C.’s stipulated judgment forms violate

11   the statute. See RCW 19.16.250, 450. Plaintiffs would have suffered this injury in a way that is

12   co-extensive with absent class members.

13           Furthermore, Plaintiffs’ claims are also typical of class members who suffered any other

14   type of alleged injury. Although P.S.C. casually asserts that it “would have obtained writs of

15   garnishment against” the Plaintiffs anyway, the fact remains that P.S.C. may have obtained

16   judgments against Plaintiffs through deception and in violation of their due process rights. If this

17   is the case, Plaintiffs may be able to recover some or all of their garnished wages or savings.

18   Whether or not they succeed in this, Plaintiffs’ payments and P.S.C’s garnishments were

19   facilitated by the stipulated judgment forms, as they presumably were for all other class members

20   subjected to garnishment.1 Indeed, P.S.C. does not identify any groups within the class that

21

22
     1
23     Houser alleges that P.S.C. “did not change the amount of the total judgment to reflect the payments it had
     received” when it filed the stipulated judgment. Complaint, Dkt. #1-4, at 7. Any class members who suffered this
     type of injury will therefore also be represented by a named Plaintiff.
24


     DKT. #22 - 10
 1   significantly differ in terms of causation or injury. Plaintiffs were therefore injured in a manner

 2   typical of the class as a whole, and typicality is satisfied for both the class and subclass.

 3   4.     Adequacy

 4          “To determine whether named plaintiffs will adequately represent a class, courts must

 5   resolve two questions: ‘(1) do the named plaintiffs and their counsel have any conflicts of

 6   interest with other class members and (2) will the named plaintiffs and their counsel prosecute

 7   the action vigorously on behalf of the class?’ ” Ellis v. Costco Wholesale Corp., 657 F.3d 970,

 8   985 (9th Cir.2011) (quoting Hanlon, 150 F.3d at 1020).

 9          As to the first requirement, P.S.C. rehashes its argument that the named Plaintiffs cannot

10   represent the class because they “fail to show that they are members of the putative CPA class.”

11   Opp’n, Dkt. #34, at 17. However, as previously explained, this is incorrect. P.S.C. further

12   contends that Buchholz cannot adequately represent the class because he now lives in Italy and

13   cannot afford to return to appear in court. However, Plaintiffs counter that Buchholz testified that

14   he could borrow money to appear at trial, and that Plaintiffs’ counsel could cover travel costs if

15   necessary. The Court is satisfied with this response, and sees no other reason why the Plaintiffs

16   would be inadequate representatives.

17          Regarding the second requirement, P.S.C. does not challenge the adequacy of Plaintiffs’

18   counsel. Plaintiffs have supplied sufficient evidence of their litigation experience with class

19   actions. The adequacy requirement it thus satisfied here.

20   b.     Rule 23(b) Requirements

21   1.     Predominance of Common Questions over Individual Questions

22          The “predominance inquiry tests whether proposed classes are sufficiently cohesive to

23   warrant adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045

24


     DKT. #22 - 11
 1   (2016) (quoting Amchem Products, Inc. v. Windsor, 521 U.S. 591, 623 (1997)). Common

 2   questions are defined by the plaintiffs’ ability to make a prima facie showing using the same

 3   evidence. Id. “When one or more of the central issues in the action are common to the class and

 4   can be said to predominate, the action may be considered proper under Rule 23(b)(3) even

 5   though other important matters will have to be tried separately, such as damages or some

 6   affirmative defenses peculiar to some individual class members.” Id. (internal quotations

 7   omitted). However, “[i]f the plaintiffs cannot prove that damages resulted from the defendant's

 8   conduct, then the plaintiffs cannot establish predominance.” Vaquero v. Ashley Furniture Indus.,

 9   Inc., 824 F.3d 1150, 1154 (9th Cir. 2016).

10          When considering whether common issues predominate, the court should begin with “the

11   elements of the underlying cause of action.” Erica P. John Fund, Inc. v. Halliburton Co., 563

12   U.S. 804, 809 (2011). In addition, “more important questions apt to drive the resolution of the

13   litigation are given more weight in the predominance analysis over individualized questions

14   which are of considerably less significance to the claims of the class.” Torres v. Mercer Canyons

15   Inc., 835 F.3d 1125, 1134 (9th Cir. 2016).

16          For reasons already discussed in relation to the 23(a) requirements, common questions

17   predominate. The elements of a CPA claim are (1) an unfair or deceptive act or practice; (2)

18   occurring in trade or commerce; (3) that impacts the public interest; (4) causes injury to the

19   Plaintiffs’ business or property; and (5) causation. Hangman Ridge Training Stables, Inc. v.

20   Safeco Title Ins. Co., 105 Wash. 2d 778, 780 (1986). The first three elements will be decided

21   based on common questions because Plaintiffs challenge P.S.C.’s general practice of using

22   stipulated judgments. It is likely that nearly all class members made payments after signing a

23   stipulated judgment (the stipulation’s purpose was to establish a payment plan), so all suffered a

24


     DKT. #22 - 12
 1   common injury if those payments went toward costs, interest, or other fees. RCW 19.16.450.

 2   P.S.C.’s electronic records should indicate whether this is the case. Andersen Dep., Dkt. #23-1,

 3   at 217-19. Individualized inquiries into actual damages and disgorgement are insufficient to

 4   overwhelm these common issues. See Dibb, 2015 WL 8970778, at *6. Furthermore, to the extent

 5   that actual damages and disgorgement would stem from unlawful or excessive garnishments,

 6   P.S.C. has not explained how these types of injuries will differ significantly from one another.

 7   The fact that Plaintiffs already owed money does not preclude injury, and even if did, this would

 8   be true class-wide.

 9          P.S.C. also argues that its affirmative defenses overwhelm the common questions, but

10   this is unpersuasive. P.S.C. contends that some class members waived their right to be served,

11   but any evidence of this would be found in the stipulated judgment forms themselves, which are

12   roughly the same. See Opp’n, Dkt. #34, at 19 n.10. Likewise, any “post-breach, pre-filing letter

13   from P.S.C. . . . notifying [the class member] that the Stipulated Judgment would be filed if

14   he/she did not enter into a new payment plan” would also likely be a standard form letter, and in

15   any case would present a common legal question. Id. at 19; Opp’n, Dkt. #34, at 7 (stating that the

16   letter sent to Miller was similar to the one sent to Houser). Consequently, even if they prove

17   important to the case, the Court can likely address P.S.C.’s affirmative defenses using common

18   evidence.

19          Finally, P.S.C.’s insinuation that no Ninth Circuit case has addressed the Supreme

20   Court’s holding in Comcast Corp. v. Behrend that questions of individualized damages can

21   defeat certification is flat wrong. 569 U.S. 27, 34 (2013). Pulaski & Middleman, LLC v. Google,

22   Inc. specifically limited Comcast to “the proposition that ‘plaintiffs must be able to show that

23   their damages stemmed from the defendant's actions that created the legal liability.’” 802 F.3d

24


     DKT. #22 - 13
 1   979, 987–88 (9th Cir. 2015) (quoting Leyva v. Medline Indus. Inc., 716 F.3d 510, 514 (9th Cir.

 2   2013)). In the Ninth Circuit, “[d]amage calculations alone . . . cannot defeat certification.” Id. at

 3   988. Here, any damages stem from P.S.C.’s actions of using stipulated judgment forms and filing

 4   them in court. Mere differences in the resulting damages do not overwhelm common questions.

 5   2.     Superiority of the Class Action

 6          The superiority requirement focuses on whether a class action is the best method of

 7   dispute resolution in the particular case, and “necessarily involves a comparative evaluation of

 8   alternative mechanisms.” Hanlon, 150 F.3d at 1023. Courts should consider the following

 9   factors: “(A) the class members’ interests in individually controlling the prosecution or defense

10   of separate actions; (B) the extent and nature of any litigation concerning the controversy already

11   begun by or against class members; (C) the desirability or undesirability of concentrating the

12   litigation of the claims in the particular forum; and (D) the likely difficulties in managing a class

13   action.” Fed. R. Civ. P. 23(b)(3).

14          Plaintiffs identify several reasons why a class action is desirable here, including the

15   relatively small amounts at issue and class members being unaware of their claims. P.S.C. does

16   not challenge the first three factors identified above, and the Court sees no reasons why they are

17   not met.

18          P.S.C. does challenge the manageability of the class. P.S.C. argues that the CPA class

19   presents an ascertainabiltiy problem because determining whether individuals belong to the class

20   will require “proof that each individual member suffered injury” caused by P.S.C. However,

21   determining who belongs to the class as it is currently defined would not require this analysis;

22   rather, it would only require determining which individuals returned stipulated judgment forms

23   within the specified time range, a task readily achievable using P.S.C.’s records. In any case, the

24


     DKT. #22 - 14
 1   Ninth Circuit has rejected the administrative feasibility of identifying class members as a

 2   requirement for class certification. Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1133 (9th

 3   Cir.).

 4            P.S.C. also argues that differences in causation will require it to review “thousands of

 5   accounts” to determine whether each individual “t[ook] or refrain[ed] from taking some action,

 6   in response to receiving a Stipulation and Stipulated Judgment, that resulted in injury.” Opp’n,

 7   Dkt. #34, at 23. These vague allusions to the mysterious actions of class members are unavailing.

 8   As Plaintiffs point out, the stipulated judgment forms caused Plaintiffs to make payments to

 9   P.S.C. and allowed P.S.C. to garnish their wages without serving a summons and complaint.

10   Class members would still be in debt no matter what P.S.C. did, but how P.S.C. ended up with

11   their money and any additional amounts was a result of the stipulated judgment forms. These

12   “individualized inquiries” thus likely amount to damage calculations, which do not defeat

13   certification. Furthermore, Plaintiffs persuasively argue that P.S.C. keeps records on the

14   payments it collects, including how they are applied and whether garnishment proceedings were

15   initiated. Reply, Dkt. #38, at 11; Andersen Dep., Dkt. #23-1, at 203-04, 213-14, 217-19. In short,

16   the class action format is superior to individual actions.

17   c.       Plaintiffs’ Notice Plan

18            “For any class certified under Rule 23(b)(3), the court must direct to class members the

19   best notice that is practicable under the circumstances, including individual notice to all members

20   who can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Plaintiffs propose

21   using P.S.C.’s records to identify the last known addresses of all consumers who have signed

22   stipulated judgment forms. Plaintiffs request that the Court order P.S.C. to produce this data

23   within 20 days so that Plaintiffs can send postcard notice to all class members directing them to a

24


     DKT. #22 - 15
 1   website containing all pertinent information about the case. P.S.C. asks the Court to defer ruling

 2   on this issue until the parties have had a chance to confer.

 3          Because the Court is already deferring certification of the FDCPA subclass pending

 4   supplemental briefing, the Court will also defer deciding this issue pending additional briefing.

 5   The parties should attempt to confer regarding notice before submitting their supplemental

 6   briefing.

 7                                            CONCLUSION

 8          The Plaintiffs’ Motion for Class Certification [Dkt. #22] is GRANTED as to the CPA

 9   class as defined by Plaintiffs. Miller, Houser, and Buchholz are appointed as class

10   representatives, and the Terrell Marshall Law Group and the Law Office of Joshua L. Turnham,

11   PLLC, are appointed as class counsel.

12          Certification as to the FDCPA subclass as defined by Plaintiffs is RESERVED pending

13   further briefing regarding the issue of numerosity. The issue of notice is also RESERVED

14   pending additional briefing. P.S.C. has 10 days from the date of this Order to file a supplemental

15   brief addressing both of these issues, and Plaintiffs have 15 days from the date of this Order to

16   respond. The parties’ briefs should not exceed seven pages. The parties should use this time to

17   confer regarding an appropriate notice plan.

18          IT IS SO ORDERED.

19          Dated this 29th day of November, 2018.

20

21                                                         A
                                                           Ronald B. Leighton
22                                                         United States District Judge
     	
23

24


     DKT. #22 - 16
